Citation Nr: 1550630	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 

4. Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reopened and denied the service connection claims for a lumbar spine disability, bilateral hearing loss, and tinnitus, and from a March 2014 rating decision of Columbia RO, which denied service connection for PTSD. 

The Veteran testified at a hearing before the undersigned in June 2012 with respect to the claims for a lumbar spine disability, hearing loss, and tinnitus.  A transcript is of record. 

The Board reopened and denied the claims for a lumbar spine disability, hearing loss, and tinnitus in a March 2014 decision.  In an April 2015 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2014 decision to the extent it denied these claims (it affirmed the Board's reopening of them), and remanded them for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claims for a lumbar spine disability, bilateral hearing loss, and tinnitus, letters from the Veteran's representative dated in April 2015 and August 2015 requested another hearing before the Board by video-conference at his local Regional Office.  Although a hearing addressing these claims was previously held by the undersigned in June 2012, the current representative of record was not present at that hearing.  Moreover, she stated in the August 2015 letter that she would be presenting additional evidence in the form of the Veteran's testimony at the new hearing.  The Board finds that this is an appropriate circumstance for arranging another hearing. 

The service connection claim for PTSD must be remanded for de novo review by a Decision Review Officer (DRO) and, if the decision remains adverse, issuance of a statement of the case (SOC).  In this regard, the record shows that the Veteran submitted an April 2014 notice of disagreement (NOD) in response to a March 2014 rating decision denying service connection for PTSD.  The NOD is timely.  38 C.F.R. § 20.302 (2015).  In a May 2014 letter, the Veteran requested a de novo review of the March 2014 rating decision by a DRO in accordance with 38 C.F.R. § 3.2600 (2015).  Accordingly, this claim must be remanded for such review and issuance of an SOC if the decision remains adverse to the Veteran.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After issuance of the SOC, if the Veteran wishes to proceed with the appeal, he must submit a timely substantive appeal in order for this claim to be certified to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A de novo review of the service connection claim for PTSD must be conducted by a DRO.  If the decision remains adverse, issue a statement of the case (SOC) and send copies of it to the Veteran and his representative.  He must be informed that a timely and adequate substantive appeal is required in order to perfect an appeal of this issue to the Board.  

2. Schedule the Veteran for a video-conference hearing at the RO before a Veterans Law Judge of the Board.  He must be provided proper notice of the date, time, and location of the hearing.  

3. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


